Exhibit Summary of Compensation for Executive Officers The executive officers of Frontier Oil Corporation (“Frontier”) are “at will” employees, and none of them has an employment agreement.The unwritten arrangements under which Frontier’s executive officers are compensated include: · a salary, reviewed annually by the Compensation Committee of the Board of Directors of Frontier; · eligibility for an annual cash bonus, as determined by the Compensation Committee; · eligibility for awards under Frontier’s Omnibus Incentive Compensation Plan, as determined by the Compensation Committee; · health, life, disability, death and other insurance and/or benefits; · defined contribution pension and savings plan; and · vacation, paid sick leave and all other employee benefits. In addition, each of the executive officers of Frontier have entered into an Executive Change in Control Severance Agreement and an Executive Severance Agreement. The table below sets forth the base salaries, effective as of January 1, 2009, for the executive officers of Frontier who held office as of January 1, 2009, as well as, their incentive target for 2009 (as a percentage of base salary). Executive Officer 2009 Annual Base Salary Incentive Target for 2009 (Percentage for Base Salary) James R. Gibbs Chairman of the Board $975,000 100% Michael C. Jennings President and Chief Executive Officer $775,000 100% W. Paul Eisman Executive Vice President-Refining & Marketing $518,000 70% Douglas S. Aron Executive Vice President and Chief Financial Officer $380,000 60% Jon D. Galvin Vice President $305,000 50% Nancy J. Zupan Vice President and Chief Accounting Officer $325,000 50% J. Currie Bechtol Vice President-General Counsel & Secretary $342,000 50%
